Citation Nr: 0635078	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-37 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from August 1962 to 
September 1966 in the U.S. Navy.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant is not a combat veteran and a non-combat 
stressor capable of verification has not been presented.

2.  A diagnosis for PTSD based on credible history or a 
verified stressor has not been presented.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, prior to the initial 
decision on the claim, the RO sent the appellant a letter in 
December 2003, wherein he was notified of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether the 
appellant or VA bore the burden of producing or obtaining 
that evidence or information.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the VCAA notification of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; and (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide.  With respect to the "fourth element," the 
December 2003 letter does not expressly request that the 
appellant provide any evidence in the appellant's possession 
that pertains to the claim.  However, because the information 
or evidence VA requires from the appellant in this case 
pertains to the existence of a stressor, we believe that the 
RO's request for a personal statement from the appellant the 
about the traumatic events he allegedly experienced in 
service satisfies the essential purpose of this element.  
Moreover, in the September 2004 Statement of the Case, the 
appellant was specifically advised of 38 C.F.R. § 3.159, 
which includes notice to the appellant to provide VA with any 
pertinent information or evidence in his possession.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Additionally, we observe that the appellant was provided 
notice of the disability rating and effective date elements 
of this claim in a letter dated March 2006.  The claim was 
subsequently readjudicated and a Supplemental Statement of 
the Case was issued.  While the entire VCAA notice in this 
case was not provided prior to the initial AOJ adjudication, 
notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal would not be 
prejudicial error to the appellant, as the Board finds that 
the notification requirements of the VCAA have been 
essentially satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, service 
medical records and personnel records along with VA and non-
VA medical records are associated with the claims file.  
Also, the appellant was afforded a videoconference hearing in 
September 2006.  At that time, he and his spouse presented 
sworn testimony.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(f) (2006).

Factual Background

A review of the claims folder shows that the appellant served 
on active duty in the U.S. Navy from August 1962 to September 
1966.  He served aboard the U.S.S. Princeton a light 
helicopter carrier, during the Vietnam Conflict.  He received 
the National Defense Service Medal and Vietnam Service Medal 
for non-combat service.

Service medical records are negative for psychiatric 
complaints or findings.  The appellant filed a claim for PTSD 
in November 2003.  In December 2003, he presented himself at 
the Vet Center in Fresno, California, for PTSD screening.  He 
reported that he served aboard the U.S.S. Princeton in 
Vietnam and that he participated in operations on a river, 
and on search-and-destroy missions with the Marines.  He 
worked as a radioman.  He denied exposure to casualties other 
than combat.  He reported that he had drafted "buddies 
killed or seriously wounded."  He claimed that he was 
traumatized by seeing hate and fear in the eyes of Marines, 
and because bodies were washed in the ship showers.  It was 
unclear whether he witnessed the washing of bodies or had 
heard this.  The appellant denied prior counselling or 
outpatient treatment.  The assessment was rule out or rule in 
PTSD.

In a January 2004 lay statement, the apellant's wife 
indicated that the appellant was withdrawn and 
noncommunicative, causing him abuse alcohol, and that he had 
nightmares.  She did not describe the nature of these 
nightmares.  In a June 2004 lay statement, M.L. discussed the 
appellant's behavior post service as angry and unpredictable, 
and she indicated that he had never spoken to her about his 
service experiences.

In June 2004, the appellant responded to a VA request for 
information regarding his alleged PTSD stressor or trauma.  
He reported a recurring dream, which did not involve any 
military or service experiences.  He further reported 
experiencing difficulties in his personal relationships.  The 
appellant stated that he underwent counseling and VA 
hospitalization for alcohol dependency.  The appellant 
described his service trauma's as (1) seeing anger and fear 
in the eyes of Marines as they left the ship by helicopter on 
search and destroy mission during various military operations 
(Jackstay, Osage, Deckhouse, Nathan Hale, etc.), (2) having 
to wash/shower in the shower room after the ship's hospital 
had used the shower room to wash the wounded, (3) hearing an 
Asian girl tell him that she was Viet Cong and hated 
Americans while in a social club in Hong Kong, (4) hearing an 
"English gentleman" tell him that he wanted to fight 
because he did not like American policy while in a social 
club in Hong Kong, and (5) seeing the anti-war demonstrations 
when he returned to the United States.

An assessment from a licensed social worker at the Fresno Vet 
Center dated May 2004 reflects that the appellant sought 
services to establish a claim for PTSD.  By history, the 
appellant's last service assignment involved taking Marines 
to Vietnam.  He stated that he was bothered by the look of 
"fear, hate, and anger on their faces prior to leaving."  
He further stated that he consistently saw "dead and wounded 
Marines after each operation" and that the "Marines would 
use their shower to wash their dead bodies."  The appellant 
indicated that he and a friend actually saw this.  He 
reported intrusive and distressing memories of past traumatic 
events, nightmares, hypervigilance, distrust, depression, and 
suicidal ideation.  The diagnoses were PTSD, major 
depression, panic disorder, and alcohol dependence in early 
remission.

VA treatment records dated March to December 2004 show that, 
in March 2004, the appellant presented himself for a Mental 
Health Intake at the suggestion of his Vet Center counsellor.  
At that time, he reported combat service as part of an 
amphibious attack group that saw killing.  He complained of 
dreams of being trapped by a ball of fire and of a recurring 
dream of a soldier's eyes that are open and looking at him.  
The diagnosis was mood disorder, not otherwise specified.  In 
April 2004, the appellant was admitted for alcohol 
dependence.  The discharge diagnoses were alcohol dependence 
and PTSD by history.  In May 2004, the appellant was 
evaluated post detoxification.  The appellant reported 
feeling better with the medications.  He was reported to have 
"vent[ed] about his experience in Vietnam and how he wakes 
up occasionally frightened of nightmares."  The diagnoses 
were alcohol abuse and PTSD.  In June 2004, the diagnoses 
were depression and PTSD by history.  On a December 2004 
Agent Orange evaluation, the appellant reported that he 
served on a ship off the coast of Vietnam.  He stated that he 
saw dead soldier bodies in his ship and that he has had 
flashbacks.  The diagnoses included depression, but not PTSD.  
On psychiatric follow-up in January 2005, the appellant 
talked about having dreams, but there were no references to 
service experiences.  The diagnosis was depressive disorder, 
not otherwise specified.

In a May 2005 statement, former shipmate of the appellant's, 
A.G. stated that he remembered hearing about the washing of 
body and/or body parts in the showers, but that he did not 
witness this happening.

A VA hospital summary reflects that the appellant 
participated in a PTSD residential rehabilitation program for 
60 days, November 2005 to January 2006.  Discharge diagnoses 
were PTSD (primary), psychotic disorder (not otherwise 
specified), cognitive disorder (not otherwise specified), and 
polysubstance dependence in full remission.

In September 2006, the appellant gave sworn testimony at a 
videoconference hearing.  He again reported that his primary 
in-service traumas were seeing the anger and fear in the 
Marines' eyes when the left on search and destroy missions, 
and having knowledge that his shower room was used to wash 
bodies.  The appellant denied seeing any bodies washed.  He 
stated that he witnessed the return of wounded Marines from 
their operations in Vietnam, but indicated that he did not 
know any of them personally and that he did not see any dead 
bodies.  The appellant's wife testified that she believed the 
appellant has PTSD because she worked as a registered nurse 
working with criminal defendants who had psychiatric issues.  
She denied having any psychiatric medical training.  
Submitted at this time was internet obtained evidence showing 
the combat support role of the U.S.S. Princeton in Vietnam.

Analysis

Having reviewed the evidence of record, the Board finds that 
the preponderance of the evidence is against service 
connection for PTSD.  Credible supporting evidence that the 
claimed in-service stressor occurred has not been presented, 
and there is no diagnosis for PTSD based on credible 
stressors.

The appellant reported to the VA he was traumatized in 
service by events described above, including seeing fear and 
hate in the eyes of Marines.  However, we observe that these 
experiences are not verifiable events through U.S. Army and 
Joint Services Records Research Center (JSRRC) and they have 
not been linked to a diagnosis of PTSD.  Additionally, having 
reviewed the various service histories provided by the 
appellant to the VA and Vet Center, the Board finds that he 
is an inconsistent historian and, therefore, he is not 
credible with respect to his alleged stressors.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The appellant told the 
Vet Center that he saw dead and wounded soldiers, and that he 
saw dead bodies in his showers.  He further told the Vet 
Center that he participated in amphibious attacks and search-
and-destroy missions with the Marines.  However, in his sworn 
testimony, the appellant conceded working as a radioman 
aboard the U.S.S. in support of combat operations, not in 
actual combat.  Furthermore, in sworn testimony, he denied 
seeing any dead, either returning on the helicopters from 
Vietnam or in the showers.  The appellant indicated that he 
saw returning wounded Marines, but acknowledged that he did 
not know these men.

VA treatment records mostly show a diagnosis for PTSD by 
history and reflect treatment for alcoholism and depression.  
While the appellant was diagnosed with PTSD during a 
scheduled assessment by a Vet Center social worker in May 
2004, this diagnosis was not based on or linked to either a 
verified or credible stressor.  During the May 2004 
assessment, the appellant reported seeing dead bodies in the 
shower and that he "consistently saw dead and wounded 
Marines both during and after each [military] operation."  
As indicated above, the sworn testimony contradicts this 
history.  Moreover, the May 2004 Vet Center assessment and 
recommendation report reflects that the services were sought 
for the sole purpose of establishing his claims before the 
VA.  As the diagnosis for PTSD appears to have been premised 
on the appellant's false history, the Vet Center diagnosis 
has little probative value.

The Board is not free to ignore the opinion of a treating 
physician.  However, the Board is free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet.App, 97, 101 (1992).  In this case, while we 
recognize that the Vet Center social worker has experience 
working with veterans and PTSD, she is not a physician, her 
personal observations were limited to one visit, and she 
based her diagnosis on uncorroborated stressors and 
misrepresented service history.  Regardless, none of the 
diagnoses or impressions are based upon a verifiable 
stressor.

In conclusion, the appellant was not in combat (and his 
assertion of such is not credible), he received no decoration 
or award indicative of participation in combat, and there is 
no other corroborating evidence of the appellant's claimed 
stressors.  His statements are not sufficient by themselves 
to establish that a claimed non-combat stressor occurred.  
The appellant has not provided any credible supporting 
evidence of his alleged stressors, nor has he provided 
sufficient information to permit any verification by the U.S. 
Army and Joint Services Records Research Center.  Thus, this 
critical element necessary to establish service connection 
for PTSD is absent.

Accordingly, service connection for PTSD is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The Board acknowledges the appellant's belief, along with his 
wife's, that he has PTSD.  However, neither the appellant nor 
his wife is not competent to provide a medical diagnosis.  
While the appellant's wife is a nurse and has had contact 
with criminal defendant with psychiatric problems, she 
conceded having no special training in psychiatric 
disabilities.  Therefore, she is not competent to provide a 
medical opinion although she and the appellant are competent 
to provide competent evidence of chronic symptomatology.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (19997)("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").  Regardless, as with any PTSD case, the Board 
has concluded that the veteran was not in combat and his 
revised non-combat stressors are not corroborated.


ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


